     Case 1:21-cv-00869-DAD-SAB Document 5 Filed 07/27/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CORNEL JACKSON,                                    No. 1:21-cv-00869-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   CHARLES MARTIN BARRETT,                            ACTION
15                      Defendant.                      (Doc. No. 2, 3)
16

17

18          Plaintiff Cornel Jackson is a state pretrial detainee proceeding pro se in this civil rights

19   action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 14, 2021, the assigned magistrate judge screened plaintiff’s complaint and found

22   that plaintiff had failed to state a cognizable § 1983 claim against defendant, his court-appointed

23   defense counsel in his pending state court criminal proceedings, because “it is well established

24   that court appointed attorneys are not acting under color of state law for § 1983 purposes but

25   rather act as an advocate for their client.” (Doc. No. 3 at 4.) In addition, to the extent plaintiff

26   seeks in this action to challenge “the adequacy of court-appointed counsel in his pending state

27   criminal proceedings,” the magistrate judge found that this court should abstain from exercising

28   jurisdiction based on Younger v. Harris, 401 U.S. 37, 43-54 (1971), noting that “[p]laintiff has
                                                        1
     Case 1:21-cv-00869-DAD-SAB Document 5 Filed 07/27/21 Page 2 of 3


 1   the ability to raise his ineffective assistance claim in the underlying criminal prosecution and has

 2   failed to allege any facts to support a conclusion that extraordinary circumstances warrant federal

 3   intervention in his pending state prosecution.” (Id. at 5–6.) Accordingly, findings and

 4   recommendations were issued recommending that plaintiff’s complaint be dismissed, without

 5   leave to amend, due to plaintiff’s failure to state a cognizable claim upon which relief may be

 6   granted. (Id. at 6.) The magistrate judge also recommended that plaintiff’s application to proceed

 7   in forma pauperis (Doc. No. 2) be denied because plaintiff’s complaint lacks merit on its face.

 8   (Id. at 7) (citing Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998) (“A district court

 9   may deny leave to proceed in forma pauperis at the outset if it appears from the face of the

10   proposed complaint that the action is frivolous or without merit.”)). Those pending findings and

11   recommendations were served on plaintiff and contained notice that any objections thereto were

12   to be filed within thirty (30) days after service. (Id. at 8.) On July 19, 2021, plaintiff timely filed

13   objections to the pending findings and recommendations. (Doc. No. 4.)

14           In his objections, plaintiff merely restates his argument that defendant Barrett has

15   allegedly not adequately represented plaintiff’s interests in plaintiff’s pending criminal

16   proceeding in state court. (Id.) Plaintiff does not address the analysis set forth in the pending

17   findings and recommendations or proffer allegations that he would include in an amended

18   complaint were he to be granted an opportunity to file an amended complaint.

19           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

20   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s
21   objections, the court concludes that the findings and recommendations are supported by the

22   record and by proper analysis.

23           Accordingly,

24           1.     The findings and recommendations issued on June 14, 2021 (Doc. No. 3) are

25                  adopted in full;

26           2.     Plaintiff’s application to proceed in forma pauperis (Doc. No. 2) is denied;
27   /////

28   /////
                                                        2
     Case 1:21-cv-00869-DAD-SAB Document 5 Filed 07/27/21 Page 3 of 3


 1        3.    This action is dismissed due to plaintiff’s failure to state a claim; and

 2        4.    The Clerk of the Court is directed to close this case.

 3   IT IS SO ORDERED.
 4
       Dated:   July 26, 2021
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
